Citation Nr: 0532069	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  02-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1938 to June 
1958.  The appellant is the veteran's widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death.  In November 2003, the Board 
remanded this case for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The purpose of that remand 
was met.  In September 2005, the appellant testified before 
the undersigned at a Video conference hearing.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  The death certificate shows that the immediate cause of 
the veteran's death was cardiopulmonary arrest due or a 
consequence of lung cancer with metastasis.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  The medical evidence does not show a chronic pulmonary 
disease or carcinoma of the lung during service or for 
decades thereafter, and there is no competent evidence or 
opinion linking the veteran's fatal metastatic lung cancer to 
service, to include claimed exposure to asbestos.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the appellant filed a substantially 
complete claim for service connection for the cause of the 
veteran's death in April 2001.  A rating action was issued in 
January 2002 which denied the appellant's claim.  In August 
2002, she was provided with a Statement of the case (SOC), 
which included the pertinent VCAA statutes, as well as the 
regulations that implemented the VCAA.   This provided notice 
to the claimant of what information and evidence must be 
submitted to substantiate the claim.  It also noted that any 
relevant evidence or information should be submitted.  In 
November 2003, this case was remanded by the Board so that 
the RO could provide the appellant with a VCAA notification 
letter, which she was sent in May 2004.  She was then sent a 
Supplemental statement of the case (SSOC) in February 2005, 
which again contained 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The appellant was provided 
notice on at least three different occasions (see above).  
The Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder. The appellant was requested to provide any additional 
evidence which she thought might be relevant to the claim.  
She indicated that she had attempted to obtain the veteran's 
immediate post-service treatment records, but stated that 
they were unobtainable due to the deaths of the doctors.  She 
was provided with an opportunity to present her arguments at 
a personal hearing.  Therefore, it is found that the 
appellant was aware of the evidence and information that was 
needed to substantiate her claim; moreover, VA obtained those 
records that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claim.  The May 2004 VCAA notice letter 
essentially requested any other evidence or information that 
the veteran had or could think of that supported her claim.  
The failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  Mayfield, supra.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated available post-service 
medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, there is no medical evidence of the veteran's 
fatal lung cancer during service or for decades thereafter, 
and no competent evidence or opinion linking such to service.  
The relevant evidence of record is sufficient to decide the 
claim on appeal.  Under such circumstances, there is no duty 
to provide a medical opinion.  Id; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Mayfield, supra; see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Where a veteran served 90 days or more during a period of 
peacetime service and a malignant tumor becomes manifest to a 
degree of 10 percent within one year from the date of 
separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease during 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case the death certificate indicates that the cause 
of the veteran's death was cardiopulmonary arrest due to lung 
cancer with metastasis.  No autopsy was performed.  Service 
connection was not in effect for any disability during the 
veteran's lifetime.

The veteran's service medical records did not show any 
complaints of or treatment for a respiratory condition.  In 
fact, all examinations and chest x-rays performed in service 
were completely within normal limits.  There was one occasion 
in April 1957 when he was treated for complaints of chest 
pain.  His hands were cold and clammy and he appeared 
apprehensive and was hyperventilating.  Hyperventilation 
syndrome was diagnosed; there was no indication of any lung 
disease.  Significantly, his separation examination conducted 
in June 1958 noted his respiratory system was normal and his 
chest X-ray was negative.  A quadrennial examination 
performed in September 1965 also noted that his lungs were 
normal; the chest X-ray was again negative.

The veteran was treated by VA between 1991 and 2001.  He was 
noted to have a long history of smoking.  He had a history of 
chronic obstructive pulmonary disease (COPD) and emphysema.  
In November 1999, he was being followed for a lung mass in 
the right upper lobe.  The veteran refused at that time to 
undergo further tests.  He was told that the mass seemed 
larger than on past X-rays which suggested malignancy.  In 
December 1999, he was admitted with a three month history of 
increased shortness of breath and dyspnea on exertion.   His 
30 pack year history of smoking was noted, although he had 
reportedly quit five years before.  The chest X-ray was 
consistent with lung cancer and the impression was possible 
lung cancer.  In April 2000, he was noted to have had a mass 
in the right lung since at least March 1998.  The veteran 
stated that he had been aware of a spot on his lung since the 
1940's (which is inconsistent with the service medical 
records).  The lung mass was biopsied in June 2000 and 
malignant lung cancer was confirmed.  He refused radiation 
and chemotherapy and was provided with palliative care.  The 
cancer spread to his liver and he died on January [redacted], 2001.

The appellant submitted a letter she had received from her 
daughter, which indicated that the veteran had had a cough 
some 30 years before.  She had also stated that when they 
went hunting, he had had trouble with shortness of breath and 
had to stop to rest.  She stated that he had told her that he 
had been exposed to coral dust in service, which had settled 
in his lungs and had caused a fungus to grow.  The veteran 
told her daughter that the doctors had informed him during 
service that there was nothing they could do, which explained 
his reluctance at that time to see a doctor for his 
complaints.

The appellant testified before the undersigned in September 
2005.  She noted that the veteran had been involved with 
aircraft repair in service and had spent a great deal of this 
time welding.  The veteran's widow further testified that he 
had told her that the runways in the South Pacific had been 
made of crushed coral and that the dust would enter the 
lungs.  She recalled the veteran telling her that he had a 
fungus because of this coral dust.  He also reportedly told 
her that he had had a spot on his lungs as early as 1940.  
The appellant also stated that the veteran had served aboard 
ships and was exposed to asbestos.  She stated that she had 
tried to find treatment records from the time of the 
veteran's discharge from service, but that the doctors had 
died.  She had met the veteran in January 1955 and stated 
that he was very sick at the time with malaria.  He often 
treated himself with sinus and allergy medications, believing 
that this was his problem.  She admitted that he had started 
to smoke at around the age of 20 and had continued to his 
death.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death is not warranted.  Initially, there is no 
indication that the veteran suffered from any lung disease, 
to include lung cancer, during his period of service.  While 
the veteran had stated to his VA doctors that he had had a 
spot on his lung as early as 1940, this is not confirmed by 
the objective records.  The service medical records 
consistently showed that his respiratory system was normal 
and all chest X-rays were within normal limits with no 
indication of masses or spots.  

The appellant had also referred to the veteran's allegations 
that he had a lung fungus that had been caused by exposure to 
coral dust in the South Pacific.  Again, the objective 
records do not support a finding that there was any fungal 
infection of the veteran's lungs related to his period of 
service.  At no time during or after service was such a 
fungal infection referred to or diagnosed.  The appellant has 
also suggested that the veteran had been exposed to asbestos 
while serving aboard Naval vessels.  While such exposure is 
certainly possible, the fact remains that there is no 
objective evidence that the veteran was ever diagnosed with 
asbestosis.  The objective evidence of record simply does not 
indicate that the lung cancer that caused his death was in 
any way related to his period of service.  As a consequence, 
it cannot be found that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the veteran's death.

The Board acknowledges the appellant and her daughter's 
belief that the veteran's cancer began during service or was 
caused by his exposure to a fungus or asbestos.  However, the 
appellant and her daughter, as lay persons, are not competent 
to provide medical opinions and their assertions as to 
medical diagnosis or causation cannot constitute medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There bare contentions in this regard are no more than 
unsupported conjecture, and have no probative value.

In summary, the death certificate shows that the immediate 
cause of the veteran's death was cardiopulmonary arrest due 
or a consequence of lung cancer with metastasis.  Service 
connection was not in effect for any disability at the time 
of the veteran's death.  The medical evidence does not show a 
chronic pulmonary disease or carcinoma of the lung during 
service or for decades thereafter, and there is no competent 
evidence or opinion linking the veteran's fatal metastatic 
lung cancer to service, to include claimed exposure to a 
fungus or asbestos.  Accordingly, a disability incurred in or 
aggravated by service did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1310; 38 C.F.R. § 3.312.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not for application on this 
issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


